Law Department The Lincoln National Life Insurance Company 1300 S. clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 MaryJo.Ardington@lfg.com September 13, 2011 Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet, NE Washington, DC 20549 Re:Lincoln New York Account N for Variable Annuities Lincoln InvestmentSolutionsSM Variable Annuity (File Nos. 811-09763; 333-175691) Ladies and Gentlemen: On behalf of Lincoln Life & Annuity Company of New York (the “Company”) and Lincoln New York Account N for Variable Annuities (the “Account”), we are filing a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933.In this regard, we certify that the form of prospectus and Statement of Additional Information for certain variable annuity contracts offered by the Company through the Account otherwise required to be filed under paragraph (c) of Rule 497 would not differ from that contained in the Pre-effective Amendment No. 1 filed electronically on August 16, 2011. Sincerely, Mary Jo Ardington Associate General Counsel
